In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-378 CV

____________________


ADVANCED DIAGNOSTICS MANAGEMENT, L.L.P., CHOPRA &

ASSOCIATES, P.A., AND CHOPRA IMAGING CENTERS, INC., Appellants 


V.


LIVINGSTON MRI, L.L.P., Appellee

 


On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV23,942 




MEMORANDUM OPINION

	On September 8, 2008, Advanced Diagnostics Management, L.L.P., Chopra &
Associates, P.A., and Chopra Imaging Centers, Inc., filed a motion for extension of time to
file notice of appeal.  In response, the appellee, Livingston MRI, L.L.P., filed a motion to
dismiss the appeal for want of jurisdiction.  The trial court signed the order on July 25, 2008,
and this is an accelerated appeal.  Notice of appeal was due to be filed on August 14, 2008. 
See Tex. R. App. P. 26.1(c).  Appellants filed notice of appeal on September 4, 2008, more
than twenty days from the date of the appealable order and outside the time for which we
may grant an extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks
jurisdiction over this appeal.
	Accordingly, we deny the appellants' motion for extension of time to file notice of
appeal, grant the appellee's motion to dismiss the appeal, and dismiss the appeal for lack of
jurisdiction.
	APPEAL DISMISSED.


							  ___________________________
								STEVE McKEITHEN
								        Chief Justice


Opinion Delivered October 30, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.